Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Arguments filed 27 January 2021 have been fully considered, but are moot in view of a new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-2, 8, 12-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lazaridis (US 2012.0235930) in view of Zho (US 2016.0210034)
Regarding claim 1, Lazaridis disclose:
A method for switching display mode of a mobile terminal, comprising: detecting a gesture operation at a left edge and/or a right edge of a screen of the mobile terminal; upon detection of a specified gesture operation for switching display mode, acquiring, according to the specified gesture operation, a mode switching instruction that corresponds to the specified gesture operation; and switching a display mode of the mobile terminal according to the mode switching instruction (see Fig. 2-18; [0028, 0032, 0045-0047, 0052, 0055]; gesture operation starting at left or right edge of screen of mobile terminal 100; to switch display mode corresponding to gesture, according to mode switching instructions (code)). 
Lazaridis is not explicit as to, but Zho disclose:
wherein the switching the display mode of the mobile terminal according to the mode switching instruction comprises: switching current display mode to a one-hand mode when the mode switching instruction is a one-hand mode switching instruction and the current display mode is not the one-hand mode, wherein the one-hand mode refers to a mode in which current display interface is scaled down, and the scaled-down display interface is displayed on lower left side or lower right side of the screen of the mobile terminal (see Fig. 6-7; [0057-0058]; where a display switch mode includes a switch from a current display mode (Fig. 6a, 7a) to a scaled down display interface (Fig. 6b, 7b) in right or left corner side for a one handed mode). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Zho to that of Lazaridis, which 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Lazaridis further disclose:
said detecting a gesture operation at the left edge and/or the right edge of the screen of the mobile terminal comprises: determining that the specified gesture operation for switching the display mode is detected when a first sliding operation of sliding from the left edge to the right edge by more than a first preset distance and a second sliding operation of sliding downwards from an end position of the first sliding operation by more than a second preset distance are detected; and determining that the specified gesture operation for switching the display mode is detected when a third sliding operation of sliding from the right edge to the left edge by more than a third preset distance and a fourth sliding operation of sliding downwards from an end position of the third sliding operation by more than a fourth preset distance are detected (see Fig. 2-18; [0028, 0032, 0045-0047, 0052, 0055]; where preset distance is greater than zero and left/right/up/down are interchangeable as dictated by the program code per gesture corresponding to the display mode change instruction such that a left/right combined with an downward gesture is used). 
Regarding claim 8, the rejection of claim 1 is incorporated herein. Lazaridis further disclose:
said detecting a gesture operation at the left edge and/or the right edge of the screen of the mobile terminal comprises: determining that the specified gesture operation for switching the display mode is detected when a fifth sliding operation of sliding from the left edge to the right edge by more than a fifth preset distance and a sixth sliding operation of sliding upwards from an end position of the fifth sliding operation by more than a sixth preset distance are detected; and determining that the specified gesture operation for switching the display mode is detected when a seventh sliding operation of sliding from the right edge to the left edge by more than a seventh preset distance and an eighth sliding operation of sliding upwards from an end position of the seventh sliding operation by more than 
Regarding claim 12, the rejection of claim 8 is incorporated herein. Lazaridis further disclose:
the mode switching instruction is a splits screen mode switching instruction (see Fig. 15/16 for switching to split screen mode). 
Regarding claim 13, the rejection of claim 1 is incorporated herein. Lazaridis further disclose:
triggering a return instruction when a ninth sliding operation from the left edge to the right edge or a tenth sliding operation from the right edge to the left edge are detected, and executing a return operation that corresponds to the return instruction (see Fig. 17; [0045]; where proportional movement from left to right / right to left edges ‘returns’ application)
Regarding claim 14, the rejection of claim 1 is incorporated herein. Lazaridis further disclose:
triggering an application switching instruction when an eleventh sliding operation from the left edge to the right edge is detected and a pause duration of the eleventh sliding operation reaches a first preset duration, or when a twelfth sliding operation from the right edge to the left edge is detected and a pause duration of the twelfth sliding operation reaches a second preset duration, and switching an application displayed in a current interface to a previous application according to the application switching instruction (see Fig. 17; [0045]; where the previous application is weather and the pause is preset to zero)  
Regarding claim 16, claim 17 is rejected under the same rationale as claim 1, where Lazaridis further disclose: 
a processor; and a memory for storing executable instructions of the processor (see Fig. 1; [0014]; instructions 146/148; memory 110; processor 102). 
Regarding claim 17, claim 17 is rejected under the same rationale as claim 2. 
Regarding claim 20, claim 10 is rejected under the same rationale as claims 16 and 17. 


Claim 3-4, 9-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazaridis and Zho in view of Ohashi (US 2012.0229410) 
Regarding claim 3, the rejection of claim 2 is incorporated herein. While Lazaridis at [0036] discusses various detectable attributes of the touch to include time and direction, it is not explicit as to, but Ohashi disclose:
prior to the detection of the specified gesture operation for switching the display mode, the method further comprises: determining a first pause interval between the first sliding operation and the second sliding operation; and executing the step of determining that the specified gesture operation for switching the display mode is detected when the first pause interval is less than a first preset time interval (see Fig. 4-5; [0035, 0054]; identifying a stop/pause between change of directions within the gesturing, where the preset time registers a stop). 
Therefore, before the effective filing date of applicant’s application, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Ohashi to that of Lazaridis as modified by Zho, to detect a pause interval between sliding operations of a gesture, predictably aiding in the accuracy of the gesture entry to differentiate between various programmable gesture inputs, for a specified output function. 
Regarding claim 4, the rejection of claim 2 is incorporated herein. While Lazaridis at [0036] discusses various detectable attributes of the touch to include time and direction, it is not explicit as to, but Ohashi disclose:
prior to the detection of the specified gesture operation for switching the display mode, the method further comprises: determining a second pause interval between the third sliding operation and 
Therefore, before the effective filing date of applicant’s application, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Ohashi to that of Lazaridis to detect a pause interval between sliding operations of a gesture, predictably aiding in the accuracy of the gesture entry for a specified output function. 
Regarding claims 9-10 and 18-19, claims 9-10 and 18-19 are rejected under the same rationale as claims 3-4 and 3-4, respectively. 


Claim 5-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazaridis and Zho in view of Jeon (US 2014.0267115). 
Regarding claim 5, the rejection of claim 2 is incorporated herein. While Lazaridis at [0036] discusses various detectable attributes of the touch to include time and direction, it is not explicit as to, but Jeon disclose:
determining a first included angle between a sliding trajectory and a vertical surface in the process of sliding downwards from the end position of the first sliding operation; and determining that the second sliding operation of sliding downwards is detected when the first included angle is within a first preset included angle range (see Fig. 7; [0048-0050]; fist sliding operation from 701 to 703 and determined angel of trajectory of second slid operation from 703 to 705 where preset range is alpha). 
Therefore, before the effective filing date of applicant’s application, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Jeon to that of Lazaridis as modified 
Regarding claim 6, the rejection of claim 2 is incorporated herein. While Lazaridis at [0036] discusses various detectable attributes of the touch to include time and direction, it is not explicit as to, but Jeon disclose:
determining a second included angle between a sliding trajectory and a vertical surface in the process of sliding downwards from the end position of the third sliding operation; and determining that the fourth sliding operation of 44sliding downwards is detected when the second included angle is within a second preset included angle range (see Fig. 7; [0048-0050]; fist sliding operation from 701 to 703 and determined angel of trajectory of second slid operation from 703 to 705 where preset range is alpha). 
Therefore, before the effective filing date of applicant’s application, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Jeon to that of Lazaridis as modified by Zho to predictably allow for different functions to be executed based on the angle of trajectory to differentiate between various programmable inputs corresponding to specific functional outputs. 
Regarding claim 11, claim 11 is rejected under the same rationale as claim 5.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazaridis and Zho in view of Jeon (US 2014.0267115) and in further view of Rydenhag (US 2013.0191791). 
Regarding claim 21, the rejection of claim 17 is incorporated herein. While Lazaridis at [0020] discusses various detectable attributes of gesture input to include time and direction, it is not explicit as to, but Jeon disclose:
determining a first included angle between a sliding trajectory and a vertical surface in the process of sliding downwards from the end position of the first sliding operation; and determining that the second sliding operation of sliding downwards is detected when the first included angle is within a 
Therefore, before the effective filing date of applicant’s application, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Jeon to that of Lazaridis as modified by Zho to predictably allow for different functions to be executed based on the angle of trajectory to differentiate between various programmable inputs corresponding to specific functional outputs. 
While Lazaridis at [0020] described three dimensional gestures detected by a camera, proximity sensor or optical sensor, it is not explicit as to, but Rydenhag disclose:
the switching the display mode of the mobile terminal according to the mode switching instruction is realized without user 10touching a switch button in the current display interface, or a physical or virtual button on the terminal screen (see [0023]; where three-dimensional gestures (e.g., detected by a camera, proximity sensor, or optical sensors) are done with objects spaced away from the device)
Therefore, before the effective filing date of applicant’s application, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Rydenhag to that of Lazaridis as modified by Zho  and Jeon, to predictably allow for different functions to be executed based on the three dimensional gestures in the space above, and away from the touch sensitive surface under a low power condition ([0023]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazaridis and Zho in view of Ohashi and in further view of Jeon (US 2014.0267115). 
Regarding claim 15, the rejection of claim 1 is incorporated herein. Lazaridis further disclose:
determining that the specified gesture operation for switching the display mode is detected upon: detecting a first sliding operation of sliding from the left edge to the right edge by more than a 
 47performing the mode switching instruction as a one-hand mode switching instruction for screen splitting (see [0019], Fig. 15, 16 for split screen mode operable by one hand)
While Lazaridis at [0036] discusses various detectable attributes of the touch to include time and direction, it is not explicit as to, but Ohashi disclose:
determining a first pause interval between the first sliding operation and the second sliding operation to be less than a first preset time interval (see Fig. 4-5; [0035, 0054]; identifying a stop/pause between change of directions within the gesturing, where the preset time registers a stop). 
Therefore, before the effective filing date of applicant’s application, it would have been obvious to one of ordinary skill in the art to combine the known teachings of Ohashi to that of Lazaridis as modified by Zho to detect a pause interval between sliding operations of a gesture, predictably aiding in the accuracy of the gesture entry to differentiate between various programmable gesture inputs, for a specified output function.
While Lazaridis at [0036] discusses various detectable attributes of the touch to include time and direction, it is not explicit as to, but Jeon disclose:
determining a first included angle between a sliding trajectory and a vertical surface in the process of sliding downwards from the end position of the first sliding operation to be within a first preset included angle range  (see Fig. 7; [0048-0050]; fist sliding operation from 701 to 703 and determined angel of trajectory of second slid operation from 703 to 705 where preset range is alpha). 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/               Primary Examiner, Art Unit 2621